Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 11/13/2019.

	The status of the claims is as follows:
		Claims 1-13 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 11/13/2019 has been considered and a copy has been inserted into the file.

The drawings are objected to because the lines are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Limori et al. (8,595,979 B2).
Limori et al. (8,595,979 B2) disclose a door glass assembly (10) comprising a door glass (15) installed in a manner to be raised and lowered in a door (11) of the vehicle, a driving motor (23A) for raising and lowering the door glass (15), a motion converting means (23C) for converting means (21, 22, and 23C) for converting rotational motion of the driving motor (23A) into linear motion of the door glass (15), the motion converting means being provided between the driving motor (23A) and the door glass (15) (see Figures 1, 16, and 21) [Claims 1 and 13].
Limori et al. (8,595,979 B2) further disclose the motion converting means comprises a driving gear (23C) fastened to a rotating shaft (all rotating driving gear have a “shaft” per se) of the driving motor (23A) and a rail (21 and 22) fastened to either a front end or rear end of the door glass (15) and formed with a rack gear (21 and 22, upper and lower rack) portion meshed with the driving gear (23C) along an ascending or descending direction of the door glass (15) [Claim 2].
Limori et al. (8,595,979 B2)  further discloses the driving motor (23A) is located at an end of the door (11) adjacent to a center pillar of the vehicle (the door can be one of any door associated with a vehicle and therefore depending on the number of doors there are multiple pillars that form an opening of each door and therefore “located…adjacent to a center pillar) [claim 3].
Limori et al. (8,595,979 B2) yet further discloses the rack gear (21 and 22) portion is formed to extend downward by a predetermined length from a lower end of the door glass (15) (see figure 1) [Claim 4].
Limori et al. (8,595,979 B2) still further discloses the rack gear portion (21 and 22) is formed on a side of the rail facing a center pillar of the vehicle (as shown in figures 11, 16, 17, and 20-22, the rack faces either front or back direction of a vehicle and therefor faces a “center pillar”) [Claim 5].
Limori et al. (8,595,979 B2) yet further discloses a slider (the slider can be 15A, 15B, 15C 15K, 15M, 15N) all attached to the door glass (15) and slidable in channels (12F or channel 214, shown in Figures 2-4 6, 9-11, and 22) at a front or rear end [Claim 8], and is a first slider fastened to an end of the door glass (15) adjacent to a center pillar [Claim 9], and the slider is a second slider fastened to an end of the door glass adjacent to any one of front and rear pillars of the vehicle inserted into a glass run within a door [Claim 10], and the slider is located within a sliding groove formed inside a door frame [claim 11] and a support (see figures 2-4, 6, 9-11, and 22 which shows various sliders and being attached to the door glass via another element) [Claim 12].
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limori et al. (8,595,979 B2) in view of Limori et al. (8,166,705 B2).
All of the elements of the instant invention are discussed in detail above except providing a roller.
Limori et al. (8,166,705 B2) disclose a door assembly having a motor drive in combination with a drive/pinion gear (84) engaging a rack (2) and a roller (85) opposite to that of the drive gear and both rotational axis of each are perpendicular to a longitudinal direction of the rack/rail.
It would have been obvious before the effective filing date of the claimed invention to provide a roller to the door glass assembly of Limori et al. (8,595,979 B2) as taught by Limori et al. (8,166,705 B2) since the roller allows the drive/pinion gear to remain engaged with the rack as the window is moved between ascending and descending directions.  Furthermore, the assembly of Limori et al. (8,595,979 B2) would operate equally as well when utilizing a roller used in combination.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634